Citation Nr: 0709764	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for service-connected lumbosacral strain with 
spondylosis (low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
February 1970, including service in the republic of Vietnam.  
His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the veteran's service-connected 
low back disability to 20 percent, effective July 21, 2003.


FINDINGS OF FACT

1.  Prior to May 7, 2004, even considering the veteran's pain 
and corresponding functional impairment, his low back 
disability was not manifested by more than moderate 
limitation of motion of the lumbar spine.  

2.  Prior to May 7, 2004, the veteran's low back disability 
was not productive of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

3.  Prior to May 7, 2004, the veteran's low back disability 
was not manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.

4.  Since May 7, 2004, the medical evidence shows that the 
veteran's low back disability is manifested by severe 
limitation of movement.

5.  Since May 7, 2004, the veteran's low back disability is 
not manifested by a vertebral fracture or cord involvement.

6.  Since May 7, 2004, the veteran does not have ankylosis of 
the thoracolumbar spine.

7.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

8.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

9.  Since May 7, 2004, the veteran has neurologic impairment 
of the right lower extremity that results in a disability 
analogous to mild incomplete paralysis of the sciatic nerve.

10.  Since October 27, 2003, the veteran has a neurologic 
impairment of the left lower extremity that results in a 
disability analogous to mild incomplete paralysis of the 
sciatic nerve.

11.  Since his current claim for increase, the veteran's low 
back disability is productive of loss of erectile power. 


CONCLUSIONS OF LAW

1.  Prior to May 7, 2004, the criteria for an evaluation in 
excess of 20 percent for low back disability were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5285, 
5286, 5292, 5295 (2002), Diagnostic Codes 5235-5243 (2006).

2.  Effective from May 7, 2004, the criteria for an 
evaluation of 40 percent for a low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5285, 5286, 5292, 5295 (2002), Diagnostic Codes 5235-5243 
(2006).

3.  The criteria for a separate 10 percent evaluation for the 
right mild incomplete paralysis of the sciatic nerve have 
been met from May 2004.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2006).

4.  The criteria for a separate 10 percent evaluation for the 
left mild incomplete paralysis of the sciatic nerve have been 
met from October 2003.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2006).

5.  The criteria for a separate noncompensable evaluation for 
disability productive of loss of erectile power have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.350, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7522 
(2006).

6.  Entitlement to special monthly compensation at the rate 
provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use 
of a creative organ is established.  38 C.F.R. § 3.350(a)(1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In an August 
2003 letter, the RO explained to the veteran that he needed 
to submit medical evidence showing that his disabilities had 
"gotten worse."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  

38 C.F.R. § 3.159(b) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In a July 2006 correspondence, VA 
notified the veteran of these criteria.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2003 and June 2005, the veteran was 
afforded formal VA spinal examinations to determine the 
nature, extent, severity and manifestations of his back 
disability.  The October 2003 examiner did not indicate 
whether he had reviewed the veteran's claims folder.  The 
June 2005 VA examiner stated that he had not.  The Board 
acknowledges relying on the findings and conclusions 
contained in both VA examination reports although the 
examiners may not have reviewed the veteran's claims folder 
prior to their preparation.  The Board finds such review was 
not necessary because the Board is evaluating the veteran's 
disabilities based on the objective findings, and 
particularly, those relating to his range of motion, which do 
not require a review of his medical records.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403-04 (1997).  

In Mariano, in addressing this very issue in a similar 
context, the Court held that a VA examination report was 
competent for rating the veteran's left shoulder despite the 
examiner's failure to comply with the Board's remand 
instruction that he review the veteran's claims folder; the 
Court held that the nature of the noncompliance did not 
render unreliable the range of motion measurements taken of 
the veteran's left shoulder because those measurements 
"involve scientific tests and are not conclusions drawn by 
the VA examiner that would be affected by the examiner's 
review of the claims file."  Id. at 311-12.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background 

In a July 1970 rating decision, the RO granted the veteran's 
service connection claim for low back disability and assigned 
a 20 percent rating, under Diagnostic Code 5295-5294, 
effective February 28, 1970.  This rating was reduced to 10 
percent, effective April 1, 1979, under Diagnostic Code 5295 
in a January 1979 rating decision.  The veteran filed this 
claim for an increased rating in July 2003.

A VA spine examination was conducted in October 2003.  At 
that time, the veteran stated he had periodic back pain with 
radiation to his left hip and no trouble with his bowel or 
bladder.  The report shows that the veteran exhibited forward 
flexion to 90 degrees (with pain), backward extension to 20 
degrees, right lateral rotation to 30 degrees, and left 
lateral rotation to 40 degrees.  He ambulated with a normal 
gait, but could not walk when standing on his toes or heels.  
He had negative straight leg raising signs.  The examiner 
also reported that the veteran had a slight decrease in 
pinprick in the left lateral thigh.  X-rays showed small to 
moderate sized marginal osteophytes in the lumbar spine with 
relative narrowing of the disk space at the level of L2-3.  
The examiner diagnosed the veteran as having a lumbosacral 
strain and degenerative arthritis at L2-L3.

A rating decision issued in November 2003 increased the 
veteran's low back disability rating to 20 percent, effective 
July 21, 2003, under Diagnostic Code 5299-5295.  The veteran 
challenged this determination, arguing that his low back 
disability is more severely disabling than reflected by the 
20 percent evaluation.  

An MRI, conducted by a private physician in April 2004, 
revealed right far lateral, foraminal L2-3 and L4-5 disc 
protrusions; and left foraminal, far lateral L3-5 and L5-S1 
disc protrusions.  

In a May 7, 2004 report, Robert G. Ranelle, D.O., a board-
certified orthopedic surgeon, noted the findings of the April 
2004 MRI.  He stated that the veteran had "significant back 
pain with restricted motion as well as radicular symptoms 
into his buttocks in both legs" and a restricted range of 
motion in both hips.  Dr. Ranelle reported that the veteran's 
forward flexion was 50 percent of normal and accompanied by 
pain; backward extension was 10 percent of normal and 
accompanied by pain; and bilateral side bending was 10 
degrees.  He diagnosed the veteran as having multi-level 
degenerative disc disease with central stenosis, lateral 
foraminal stenosis at multiple levels, and a loss of the 
normal lordotic curve in the lumber spine.  

In a private medical report dated later that same month, 
Christopher Pratt, D.O., prescribed a steroid injection to 
treat the veteran's lower back pain.  Previously, in July and 
August 1999, Dr. Pratt had prescribed Viagra to treat the 
veteran's erectile dysfunction, secondary to back pain.  

In June 2004, Dr. Pratt administered a therapeutic lumbar 
epidural steroid injection.  The veteran's pre- and post-
operative diagnoses were a herniated nucleus pulposus in the 
lumbar spine, low back pain, and lumbar radiculopathy.  The 
record also shows that three days after the procedure, the 
veteran continued to have pain in his left hip and leg.

VA outpatient treatment records, dated from May 2003 to 
February 2005, show that, in January 2005, the veteran was 
treated for low back pain.  The physician diagnosed the 
veteran as having back pain and erectile dysfunction.

The veteran underwent another MRI in March 2005 at a VA 
facility, which revealed that he had a small left far-lateral 
disk protrusion at L3-4, but without foraminal stenosis.  It 
also showed that the veteran had multi-level intervertebral 
disk desiccation and a tear of the annulus at L5-S1, and the 
physician described the results of the study as "abnormal."  

The veteran was afforded another VA spine examination in June 
2005.  After discussing the veteran's medical history, the 
examiner noted the veteran's complaints that his pain was 
"stabbing, pressure and aching at times," and radiated to 
both thighs and hips.  Range of motion studies disclosed 
forward flexion from 0 to 70 degrees (to 80 degrees with 
pain), backward extension to 0 degrees (to 10 degrees with 
pain), and bilateral flexion from 0 to 10 degrees (to 20 
degrees with pain).  The veteran had positive deep tendon 
reflexes in both lower extremities, normal motor strength, no 
muscle spasm, normal motor skills, negative bilateral foot 
drop, good pinprick sensation in both lower extremities, and 
straight leg raise was positive at 20 degrees bilaterally.  
The examiner diagnosed the veteran with chronic low back pain 
and a disc protrusion at L3-L4 with multilevel disk 
desiccation and tear of the annulus at L5-S1.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1999).

I.  Low Back Disability

During the course of this appeal, VA revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  VA 
must thus consider the claim pursuant to the former and 
revised regulations during the course of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
Diagnostic Code 5292; moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating, and severe 
limitation of motion warranted a 40 percent rating.  

Lumbosacral strain was evaluated under Diagnostic Code 5295.  
A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwatie's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 40 
percent rating.  

There is medical evidence showing that the veteran has 
degenerative disc disease of the lumbar spine, and this 
condition has not been disassociated from the service-
connected disability.  Under the circumstances, VA is 
required to resolve all doubt in his favor.  As such, the 
criteria for rating disc disease or intervertebral disc 
syndrome must be considered.  

Under Diagnostic Code 5243 (formerly 5293), intervertebral 
disc syndrome (preoperatively or postoperatively) is rated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires that the disability be 
productive of incapacitating episodes having a total duration 
of at least four but less than six weeks during the past 12 
months.  Finally, a maximum 60 percent rating is available 
when the condition is manifested by incapacitating episodes 
having a total duration of at least six weeks but less than 
twelve weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).  

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  These revisions consist of a new 
rating formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  The new diagnostic 
code numbers are Diagnostic Codes 5235-5243 and include 
Diagnostic Code 5237 for lumbosacral or cervical strain, 
Diagnostic Code 5239 for spondylolistheis or segmental 
instability, Diagnostic Code 5242 for degenerative arthritis, 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 20 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.  

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).  

The veteran's low back disability is evaluated as 20 percent 
rating disabling.  After a careful review of the evidence, 
the Board finds that prior to May 7, 2004, the preponderance 
of the evidence is against an entitlement to an evaluation in 
excess of 20 percent; however, since that time, the evidence 
supports his entitlement to a 40 percent evaluation.  

a.  Prior to May 7, 2004

The October 2003 VA examination report, revealed mild to 
moderate limitation of motion, with pain.  This range of 
motion did not warrant a rating greater than 20 percent under 
former Diagnostic Code 5292.  Furthermore, there is no 
evidence that the veteran's low back disability was 
productive of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Under Diagnostic Code 
5295, a higher rating is not warranted.  

The medical evidence also did not show that the veteran had 
favorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of the thoracolumbar spine at 30 degrees or 
less.  Thus, pursuant to current Diagnostic Code 5235-5242, 
an evaluation in excess of 20 percent is not warranted.  
There is also no indication in the record, either in the 
medical evidence or in statements written by the veteran, 
that he has suffered from incapacitating episodes having a 
total duration of at least four weeks per year.  As such, 
entitlement to an evaluation in excess of 20 percent under 
Diagnostic Code 5243 is not warranted.

b.  Since to May 7, 2004

In May 2004, Dr. Ranelle opined the limitation of the 
veteran's range of motion to be severe, with pain, which 
warrants a 40 percent rating under former Diagnostic Code 
5292.  Indeed, Dr. Pratt administered multiple steroid 
injections into the veteran's spine during 2004 for back 
pain.  

In June 2005, a VA examiner reported that, overall, the 
veteran's range of motion disability was moderately limited, 
with pain.  At that time, the veteran reported that his back 
disability interfered with his daily activities and that he 
had missed approximately five days of work because of it.  
Considering the DeLuca factors, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
disability warrants a 40 percent rating under former 
Diagnostic Code 5292 for disability analogous to severe 
limitation of motion, especially during periods of flare-up.

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 40 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, because a 40 
percent rating is the maximum evaluation available under 
former Diagnostic Code 5295, and since the veteran does not 
have unfavorable ankylosis of the whole spine, an evaluation 
in excess of 40 percent is not warranted.

There is also no indication in the record, either in the 
medical evidence or in statements written by the veteran, 
that he has suffered from incapacitating episodes having a 
total duration of at least six weeks per year.  As such, 
entitlement to an evaluation in excess of 40 percent under 
Diagnostic Code 5243 is not warranted.


II.  Separate Rating for Neurological Impairment

With regard to whether the veteran suffers from bilateral 
radiculopathy, the Board observes that a VA medical doctor, 
who evaluated the veteran in October 2003, and a private 
board-certified orthopedic surgeon, who evaluated the veteran 
in May 2004, both noted the veteran's bilateral radicular 
symptoms.  These assessments are in conflict with the opinion 
offered in June 2005 by a VA physician's assistant, who 
reported good pinprick sensation in both legs, even though 
the veteran had complained of pain in his both thighs and 
hips.  As such, resolving any doubt in the veteran's favor, 
the Board finds that the veteran's lower extremity 
radiculopathy is a manifestation of his service-connected low 
back disability.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Here, the above evidence shows that the veteran has 
radiculopathy and diminished sensation in both lower 
extremities.  As such, the evidence supports the veteran's 
entitlement to a separate 10 percent evaluation for each 
side, and no more, under Diagnostic Code 8520, for disability 
comparable to mild incomplete paralysis of the sciatic nerve 
of his lower extremities.

III.  Erectile dysfunction

The veteran medical records show that the veteran was 
diagnosed with erectile dysfunction in July and August 1999, 
secondary to his back pain, as well as in January 2005.  
Further, there is no medical evidence disassociating this 
symptom from the veteran's service-connected low back 
disability.  As such, resolving all reasonable doubt in his 
favor, the Board finds that this manifestation warrants a 
separate noncompensable rating under Diagnostic Code 7522.  
Under that code, deformity of the penis with loss of erectile 
power warrants a 20 percent rating.  There is, however, no 
evidence of a deformity of the penis, and the veteran does 
not contend otherwise.  Because the veteran does not meet the 
criteria for a compensable evaluation, a noncompensable 
evaluation is warranted.  Thus, entitlement to a separate 
noncompensable rating under Diagnostic Code 7522 is 
warranted.  As such, the veteran is additionally entitled to 
special monthly compensation for loss of use of a creative 
organ at the rate provided by 38 U.S.C.A. § 1114(k).  See 
38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1).

IV.  Extra-schedular Ratings

As a final point, the Board finds that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the veteran's low back 
disability so as to warrant assignment of higher evaluations 
on an extra-schedular basis.  The Board notes that no showing 
that the disability has resulted in marked interference with 
employment, i.e., beyond that reflected by the evaluations.  
In addition, there is no indication that veteran's low back 
disability has necessitated frequent, or indeed, any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Prior to May 7, 2004, a disability rating in excess of 20 
percent for service-connected low back disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, effective May 7, 2004, a 40 percent rating 
for low back disability is granted

Subject to the law and regulations governing payment of 
monetary benefits, effective May 7, 2004, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective October 27, 2003, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective July 21, 2003, special monthly 
compensation for loss of use of a creative organ due to 
erectile dysfunction is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


